DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “identifying at least two first time periods during the scanning process” in line 10. It is unclear how two or more “first” time periods can take place during one process. Please clarify and/amend claim 1, and any similar claims, to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 2 recites the limitation "the first period" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “a target data acquisition time point corresponding to the target phase” in lines 1 and 2. Is this the same “target data acquisition time point 
Claims 6 and 15 recite the limitation "the first time period" in lines 2 and 8.  There is insufficient antecedent basis for these limitations in the claims.
Claim  7 recites the limitation “a second time period” in line 1. Is this the same “a second time period” as recited in claim 1? Claim 7 further recites the limitation “designating a later ending time point of the at least two ending time points of the at least two first time periods as an ending time point of the second time period” in line 10. It is unclear how two or more “ending” time points can take place during one process. Please clarify and/amend claim 7, and any similar claims, to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
Claim 8 recites the limitation “pre-processing once the second scanning data sets” in line 3. It is unclear what data is being pre-processed and when pre-processing is taking place. Please clarify and/amend claim 8, and any similar claims, to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 16-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthews et al. (US Pub. No. 2016/0110874).
Consider claim 1. Matthews et al. teaches a system, comprising: at least one storage device storing executable instructions (fig. 2 shows a memory 20) for processing scanning data of a scanning object generated during a scanning process, and at least one processor in communication with the at least one storage device (fig. 2 shows a CPU 22), wherein when executing the executable instructions, the at least one processor is configured to cause the system to perform operations including: acquiring, in the scanning process, at least two target phases of a motion of the scanning object, wherein the scanning process involves multiple data acquisition time points each of which corresponds to a scanning data set para. 0007 describes estimating heart motion by comparing scan data that is representative of different points in time, to determine the motion that has occurred between the different time points; para. 0024 describes receiving a target phase data set and a reference phase data set, wherein the target phase data set and the reference phase data set are representative of a region of a patient at different times); identifying at least two first time periods during the scanning 
Consider claim 2. Matthews et al. teaches the system of claim 1, wherein the identifying at least two first time periods includes: identifying a starting time point and an ending time point of a motion cycle of the motion; for each of the at least two target phases, identifying, based on the target phase, the starting time point of the motion cycle, and the ending time point of the motion cycle, a preset time point corresponding to the target phase; determining, based on the preset time point, a target data acquisition time point corresponding to the target phase; and determining, based on the target data acquisition time point, the first period corresponding to the target phase 
Consider claim 4. Matthews et al. teaches the system of claim 2, wherein the at least two first time periods both fall within a range within the motion cycle (para. 0007 describes estimating heart motion by comparing scan data that is representative of different points in time, to determine the motion that has occurred between the different time points).
Claims 5, 7-9, 11, 12, 14, 16-18, and 20 are rejected using similar reasoning as corresponding claims above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Imai (US Pub. No. 2008/0253505) discloses an X-ray CT apparatus for imaging a subject by helical scanning.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484